Citation Nr: 0511646	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  95-15 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for 
cutaneous and spinal neurofibromatosis and, if so, whether 
all the evidence both old and new warrants the grant of 
service connection.

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

3.  Entitlement to an effective date earlier than July 24, 
1994 for service connection for tinnitus.

4.  Entitlement to an effective date earlier than September 
12, 1994 for a 20 percent rating for lumbosacral strain.

5.  Entitlement to an increased rating in excess of 20 
percent for lumbosacral strain with degenerative disc disease 
(DDD).

6.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected 
disability(ies).


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977.

The Department of Veterans Affairs (VA), Regional Office (RO) 
in Wilmington, Delaware (Wilmington RO), denied entitlement 
to service connection for neurofibromatosis, as a 
constitutional or developmental abnormality, in a February 
1981 rating decision.  The Wilmington RO informed the veteran 
of this decision and of his appellate rights in a letter 
dated December 7, 1982.  He filed a timely notice of 
disagreement (NOD); a statement of the case (SOC) was issued 
in June 1983; and, later the same month, the veteran's timely 
substantive appeal was received.  Notwithstanding, in 
correspondence received in August 1983, the veteran's 
representative withdrew the claim from appellate status.  See 
38 C.F.R. § 20.204 (2004).  As a result, the February 1981 
rating decision, denying service connection for 
neurofibromatosis, became final.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1995 rating decision 
issued by the Newark, New Jersey Regional Office (Newark RO), 
which assigned a 20 percent rating for the veteran's service-
connected chronic lumbosacral strain, effective September 12, 
1994.  The veteran filed a timely NOD with regard to the 
rating and effective date assigned.  An SOC was issued in 
February 1995; and the veteran perfected his appeal on both 
issues in May 1995.

In April 1996, the veteran testified at an RO hearing; a copy 
of the transcript is associated with the record.  In an 
October 1996 supplemental statement of the case (SSOC) and an 
accompanying decision, the Hearing Officer confirmed and 
continued the denial of the benefits sought.  Similarly, in 
April 1999, the veteran and his spouse presented testimony at 
a hearing before the undersigned Veterans Law Judge at a 
Central Office (CO) Board hearing held in Washington, DC; a 
copy of the transcript is associated with the record.  At 
that time, the veteran submitted copies of various private 
treatment records, treatise, and private attorney's 
statements, with a signed waiver of initial RO consideration.

In August 1999, the Board remanded the case for additional 
development.  In the remand, the Board noted that a claim for 
a TDIU was inferred from the evidence of record.  See Dinsay 
v. Brown, 9 Vet. App. 79, 85 (1996).  Since the TDIU issue 
had not been properly developed for appellate review by the 
Board, and was not inextricably intertwined with the issues 
on appeal, it was referred to the RO for appropriate action.  
See Kellar v. Brown, 6 Vet. App. 157 (1994).  The Board also 
noted that, in an August 1995 rating decision, the Newark RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim seeking entitlement 
to service connection for neurofibromatosis.  In October 
1995, the veteran filed a timely NOD as to this 
determination, but he was never issued a SOC.  Similarly, at 
his April 1999 CO hearing, the veteran raised the issue of 
entitlement to an earlier effective date for an award of 
service connection and the assignment of a 10 percent 
evaluation for tinnitus, which the Board construed as a 
timely NOD with an October 1998 rating decision.  These 
issues also had not been addressed by the RO and were 
remanded back to the RO for issuance of an SOC, along with 
the issue related to service connection for 
neurofibromatosis.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  Subsequently, the case was transferred to the Tiger 
Team in Cleveland, Ohio.  In a March 2004 SOC issued in April 
2004, an effective date of July 24, 1994 was assigned for 
grant of service connection for tinnitus.  In September 2004,   

In a March 2004 rating decision, the Tiger Team denied 
entitlement to a TDIU but granted service connection for DDD 
of the lumbar spine and recharacterized the veteran's low 
back disability as lumbosacral strain with DDD and referred 
to a contemporaneous SSOC, which continued the 20 percent 
rating for the veteran's low back disability.  The Board 
notes, in September 2004, the veteran's attorney filed a 
timely NOD to the denial of the veteran's TDIU claim and as 
such require issuance of an SOC.  See Manlincon, 12 Vet. App. 
at 240-41; see also 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).  
At the same time, the veteran's attorney indicated that he 
was filing an NOD with regard to the absence of an initial 
rating for DDD of the lumbar spine; however, the Board does 
not construe this submission as an NOD to an initial rating 
for DDD because, in essence, by recharacterizing the 
veteran's low back disability this was a further disagreement 
with the rating for lumbosacral strain which is already in 
appellate status, was addressed in a March 2004 supplemental 
statement of the case (SSOC), and is being returned for 
further development.  See AB v. Brown, 6 Vet., App. 35 
(1993). 

A review of the record shows that, in a VA Form 21-4138, 
dated December 13, 2004, the veteran applied for service 
connection for sexual trauma.  This issue is referred to the 
RO for clarification and appropriate action.

The last two issues listed above are addressed in the REMAND 
portion of the decision below and the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  In a letter dated August 29, 1995, the RO notified the 
veteran that, in a rating decision dated the same month, it 
had determined that no new and material evidence had been 
received to reopen the veteran's previously denied claim for 
service connection for neurofibromatosis and advised him of 
his appellate rights; a timely NOD was submitted in October 
1995. 

2.  In a letter dated October 16, 1998, the RO notified the 
veteran that, in a rating decision dated the same month, it 
had awarded service connection for tinnitus, assigning an 
initial 10 percent rating, effective from April 6, 1997, and 
advised him of his appellate rights; the veteran's testimony 
at an April 1999 RO hearing was construed as a NOD with 
regard to the effective date for the award of service 
connection and the initial rating assigned.

3.  By letter dated April 28, 2004, VA notified the veteran 
and his attorney of an SOC dated March 19, 2004, addressing 
these three issues and advised that he had 60 days to submit 
a substantive appeal.

4.  The veteran's substantive appeal was received in 
September 2004.

5.  A timely request for an extension of the time limit for 
filing the substantive appeal is not of record.

6.  In a February 2005 letter, the Board notified the veteran 
and his attorney that they had 60 days to request a hearing 
or to submit additional evidence or argument showing that a 
substantive appeal was filed on time; neither the veteran nor 
his attorney replied.

7.  On May 7, 1991, the Newark RO received the veteran's 
claim for an increased rating for lumbosacral strain.

8.  At a VA examination held on December 7, 1994, it was 
factually ascertainable that an increase in the veteran's 
service-connected low back disability had occurred.

9.  In a January 1995 rating decision, the Newark RO assigned 
a 20 percent rating for lumbosacral strain effective from 
September 12, 1994, the date of receipt of a VA Form 21-4138 
from the veteran asking for an increased rating.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a timely substantive appeal 
with regard to that portion of an August 1995 decision, in 
which VA determined that no new and material evidence had 
been received to reopen the veteran's previously denied claim 
for service connection for neurofibromatosis.  38 U.S.C.A. §§ 
7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 20.202, 20.302, 
20.303 (2004).

2.  The veteran has not submitted a timely substantive appeal 
with regard to an October 1998 rating decision which awarded 
entitlement to service connection for tinnitus and assigned 
an initial 10 percent rating, effective from April 6, 1997.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 
20.202, 20.302, 20.303 (2004).

3.  The criteria for assignment of an effective date prior to 
September 12, 1994 for a 20 percent rating for lumbosacral 
strain have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  The VCAA eliminated the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In August 2001, VA issued regulations 
to implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004)).  The amendments became effective 
on November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  See VAOPGCPREC 5-2004.

In compliance with the August 1999 remand, VA, in letters 
dated in August 1999, October 2000, February 2001, December 
2003, and February 2004, asked the veteran to identify health 
care providers and to obtain medical records.  Social 
Security Administration (SSA), non-VA and VA treatment 
records have been associated with the claims file.  VA joint 
and neurological examinations were performed in April 2002, 
with an August 2003 addendum from the neurological examiner.  
VA collectively, variously dated letters, in the March 2004 
rating action, SOC and SSOC issued in March and April 2004, 
advised the veteran of the provisions of the VCAA and what 
evidence VA had received and was responsible for obtaining, 
informed him of what records VA would make reasonable efforts 
to obtain, and informed him of what evidence he needed to 
provide to substantiate his claims.  Social Security 
Administration (SSA), Vet Center, and VA treatment records 
have been associated with the claims file.  

The Board acknowledges that, in a September 2004 statement, 
the veteran's attorney asked that consideration of the 
veteran's claim with regard to an earlier effective date for 
a 20 percent rating for lumbosacral strain be delayed until 
after he had obtained a complete copy of the claims file and 
was able to provide a presentation.  He reviewed the claims 
file in December 2004, but VA has not received any further 
argument on this issue even though more than three months 
have passed.  In light of this and the lack of a response to 
the Board's February 2004 letter, the Board feels that the 
veteran's attorney has ample time to present additional 
argument and will proceed with appellate consideration.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the claims addressed in this 
decision.  Given the foregoing, the Board finds that the VA 
has substantially complied with the Board's August 1999 
remands as they relate to the issues decided herein.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Untimely Appeals

The veteran claims that his claim for entitlement to service 
connection for neurofibromatosis should be reopened and 
granted and that he is entitled to a higher initial rating 
for tinnitus and an effective date earlier than April 6, 1997 
for grant of service connection for tinnitus.  For reasons 
set forth below, the Board finds that it is without 
jurisdiction to consider these claims; hence the appeal is 
dismissed.

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  

VA regulations provide that, an appeal consists of an NOD 
filed in writing within one year of decision notification, 
and, after an SOC has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.201, 20.202 
(2004).

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202 
(2004).  A substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the veteran or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(b) (2004).  
If a claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, he 
is statutorily barred from appealing the RO decision.  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  See also YT v. Brown, 9 
Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 
546 (1992).  Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

"Notice" means written notice sent to a claimant at his 
latest address of record.  38 C.F.R. § 3.1(q) (2004).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2004).

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (2004).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  38 C.F.R. § 3.104(a) (2004).

In this case, in a letter dated August 29, 1995, the RO 
notified the veteran that, in a rating decision dated the 
same month, it had determined that no new and material 
evidence had been received to reopen the veteran's previously 
denied claim for service connection for neurofibromatosis and 
advised him of his appellate rights.  The veteran submitted a 
timely NOD, in October 1995.  Similarly, in a letter dated 
October 16, 1998, the RO notified the veteran that, in a 
rating decision dated the same month, it had awarded service 
connection for tinnitus and had assigned an initial 10 
percent rating, effective from April 6, 1997, and advised him 
of his appellate rights.  The veteran's testimony at an April 
1999 RO hearing has been construed as an NOD with regard to 
the effective date of service connection and the initial 
rating assigned.

In a letter dated April 28, 2004, VA notified the veteran and 
his attorney that a March 2004 SOC addressing these three 
issues had been issued.  In the notice letter accompanying 
the SOC, the RO indicated:

You must file your appeal with your local office within 60 
days from the date of this letter or within the remainder, if 
any, of the one-year period from the date of the letter 
notifying you of the action that you have appealed.  If we do 
not hear from you within this period, we will close your 
case.  If you need more time to file your appeal, you should 
request more time before the time limit for filing your 
appeal expires (emphasis in original).

The RO did not receive the veteran's substantive appeal until 
September 2004 -- well beyond the one-year period of time 
from the date of the letters notifying the veteran of the 
August 1995 and October 1998 rating decisions, and beyond the 
60-day period of time from the date of the letter notifying 
him of the SOC, June 27, 2004.  

As a result, the Board notified the veteran and his attorney 
in a February 2005 letter that his substantive appeal was 
untimely.  The Board notified the veteran and his attorney 
that they had 60 days to request a hearing or to submit 
evidence and argument concerning the timeliness of his 
substantive appeal.  To date, neither the veteran nor his 
attorney has responded to this letter.

The Board notes that the veteran's attorney averred, in the 
substantive appeal dated September 7, 2004, that, while the 
60 days had expired, there was sufficient time remaining 
under 38 C.F.R. § 19.32 for the appeal to be activated.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a presumption of regularity 
that the Secretary properly discharged official duties by 
mailing a copy of a VA decision to the last known address of 
the appellant and the appellant's representative, if any, on 
the date that the decision is issued.  See Woods v. Goober, 
14 Vet. App. 214, 216-17 (2000).  The appellant may rebut 
that presumption by submitting "clear evidence to the effect 
that VA's regular mailing practices are not regular or that 
they were not followed.  The burden then shifts to the 
Secretary to establish that the VA decision was mailed to the 
claimant."  See Ashley v. Derwinski, 2 Vet. App. 303, 308-09 
(1992).  Absent evidence that the claimant notified VA of a 
change of address and absent evidence that any notice sent to 
the veteran at his last known address has been returned as 
undeliverable, VA is entitled to rely on that address.  See 
Cross v. Brown, 9 Vet. App. 18, 19 (1996).  The veteran's 
attorney has not alleged that the March 2004 SOC and notice 
of that SOC was misdirected and was not received.  The record 
does show that, in a February 2004 statement, the veteran's 
attorney advised VA of a change of address for the veteran, 
that the March 2004 SOC was sent to that address, and that 
the SOC was not returned as "undeliverable."  The veteran's 
attorney admitted that he did not file a substantive appeal 
within 60 days of notification of the SOC.

As noted above, the veteran and his attorney were afforded an 
opportunity to request a hearing or to submit evidence and 
argument concerning the timeliness of his substantive appeal 
in February 2005.  Neither the veteran nor his attorney 
responded.

In conclusion, the record shows that the veteran's 
substantive appeal was not timely filed.  Furthermore, the 
record does not reflect that a timely request for an 
extension of the time limit for filing his substantive appeal 
was made by the veteran or his attorney.  See 38 C.F.R. 
§§ 3.109(b), 20.303 (2004).  Accordingly, the Board is 
currently without jurisdiction to consider these claims, and 
the appeals are dismissed.

Finally, in this instance, where the law is dispositive, 
compliance with the VCAA is not necessary.  See generally 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (holding that 
the VCAA is not applicable where it could not affect a 
pending matter and could have no application as a matter of 
law).  See VAOPGCPREC 5-2004; see also Mason v. Principi, 16 
Vet. App. 129 (2002) (the veteran did not serve on active 
duty during a period of war and was not eligible for 
nonservice-connected pension benefits; because the law as 
mandated by statute, and not the evidence, is dispositive of 
the claim, the VCAA is not applicable).  

Earlier Effective Date for a 20 Percent Rating for 
Lumbosacral Strain with DDD

At the April 1999 CO hearing, the veteran asserted that he 
had originally submitted his claim for an increased rating in 
1985; that he then withdrew his appeal; and that he believed 
that he again applied for an increase in 1988.  In any event, 
he was not asking for an effective date before 1985, but 
before 1994.

This issue also is governed by VAOPGCPREC 5-2004 for purposes 
of application of the notice and duty to assist provisions of 
the VCAA.  Specifically, there is no possibility that any 
evidence could be obtained that would be relevant to the 
legal question involved.  In other words, there is no 
evidence that could be obtained that would have any effect on 
the outcome of this claim.  

There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
an increased rating as the effective date can be no earlier 
than the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise the date of receipt of the claim, whichever is 
later.  38 C.F.R. § 3.400(o) (2004).  

Even so the appellant is not prejudiced by the Board's 
consideration of his earlier effective date claim as VA has 
already met all notice and duty to assist obligations to the 
veteran under the VCAA.  In this case, the initial agency of 
original jurisdiction (AOJ) decision was made before November 
9, 2000, the date the VCAA was enacted, and thus prior to the 
promulgation of the implementing regulations.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

In essence, the veteran in this case has been notified as to 
the laws and regulations governing effective dates.  He has, 
by information letters, a rating action, a February 1995 SOC, 
a March 2004 SSOC, been advised of the evidence considered in 
connection with his earlier effective date appeal, and the 
evidence potentially probative of the claim throughout the 
procedural course of the appeal.  In a letter accompanying 
the March 2004 SSOC, the VA gave the appellant an additional 
60 days to submit additional evidence.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See 38 U.S.C.A. § 7261(b)(2) (West 2002); see 
also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C.A. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  Moreover, the veteran and his spouse 
provided testimony and the veteran and his representatives 
have provided arguments in support of his earlier effective 
date appeal, thus curing (or rendering harmless) any previous 
omissions.  In light of the above, the veteran's procedural 
rights have not been abridged, and the Board will proceed 
with appellate review of his earlier effective date claim.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2004).

A VA examination report will be accepted as an informal claim 
for benefits once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree.  38 C.F.R. § 
3.157(b) and (b)(1) (2004).  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized, but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b) (2004).  Similarly, the date of receipt of 
evidence from a private physician or layman will be accepted 
when the evidence furnished by or on behalf of the claimant 
is within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
Moreover, when authenticated evidence from state and other 
institutions is submitted by or on behalf of the veteran and 
entitlement is shown, date of receipt by the VA of 
examination reports, clinical records, and transcripts of 
records will be accepted as the date of receipt of a claim if 
received from State, county, municipal, recognized private 
institutions, or other Government hospitals.  Benefits will 
be granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
38 C.F.R. § 3.157.

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law or VA issue, if the report 
relates to a disability which may establish entitlement.  
Such evidence will also be accepted as an informal claim for 
pension previously denied for the reason the disability was 
not permanently and totally disabling.  Acceptance of a 
report of examination or treatment as a claim for increase or 
to reopen is subject to the requirements of 38 C.F.R. § 3.114 
with respect to action on VA initiative or at the request of 
the claimant and the payment of retroactive benefits from the 
date of the report or for a period of one year prior to the 
date of receipt of the report.

The VA is considered to have constructive notice of medical 
records in VA's possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The doctrine of "constructive possession" 
of VA records laid out by the Court in Bell is not applicable 
prior to Bell, which was decided in 1992.  See Lynch v. 
Gober, 10 Vet. App. 127 (1997).

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b) (West 2002); 38 
C.F.R. 
§ 3.400(o) (2004).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1 (2004).  Where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995) decided in 
September 1995, the Court held that criteria which provide a 
rating on the basis of loss of range of motion require 
consideration of 38 C.F.R. §§ 4.40 and 4.45 (regulations 
pertaining to functional loss of the joints due to pain, 
etc.).  Therefore, to the extent possible, the degree of 
additional disability caused by functional losses, such as 
pain, weakened movement, excess fatigability, or 
incoordination, should be noted in terms consistent with 
applicable rating criteria.  

The veteran's lumbosacral strain is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5295 through September 25, 2003 and 
under 38 C.F.R. § 4.71a, Diagnostic Code 5237 thereafter.  
Thus, at the time of the January 1995 rating decision, 
Diagnostic Code 5295 provided that when there was severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent rating, the 
maximum under the rating criteria for this diagnostic code, 
was warranted.  A 20 percent rating was warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position; and a 10 percent rating is given for 
characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).

Similarly, at the time of the January 1995 rating decision 
and before September 25, 2003, the Rating Schedule, included 
criteria for rating limitation of motion of the lumbar spine 
under Diagnostic Code 5292.  The criteria warranted a 10 
percent rating if slight, a 20 percent evaluation if 
moderate, and a maximum 40 percent evaluation if severe.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

In a July 1977 rating decision, the veteran was awarded 
service connection for lumbosacral strain and assigned an 
initial 10 percent rating, effective from January 19, 1977.  
This rating remained unchanged until the January 1995 rating 
decision, the subject of this appeal, which assigned a 20 
percent rating for lumbosacral strain.  This decision was 
based on a December 1994 VA examination report, showing 
muscles spasms of the lumbar spine, limited range of motion, 
and tenderness on palpation, the date an increase in the 
severity of in the veteran's service connected disability was 
ascertainable. 

Prior to that, in October 1984, the veteran filed an NOD to a 
July 1984 rating decision which continued the 10 percent 
rating for lumbosacral strain.  In a February 1985 rating 
decision issued in March 1985, the RO confirmed its earlier 
denial of an increased rating.  Although the veteran 
perfected his appeal and was scheduled for a June 1985 
personal hearing, in a June 25, 1985 statement, the veteran's 
representative informed the RO that, in a telephone 
conversation, the veteran requested that his hearing be 
canceled and that VA be informed that he wished to withdraw 
his appeal.  Therefore, the July 1984 and February 1985 
rating decisions became final.

In a VA Form 21-4138 dated June 14, 1989, the veteran 
indicated that he wanted to be considered for an increase in 
compensation, indicating that his condition had worsened.  He 
enclosed a  statement, in which his physician indicated that 
she was treating the veteran for neurofibromatosis, which was 
progressing rapidly in spinal cord involvement.  In a July 
1989 rating decision issued in June 1990, the RO confirmed 
the 10 percent rating.  The veteran did not file an NOD with 
this rating decision and thus it too became final.  

In a VA Form 21-4138 received May 7, 1991, the veteran asked 
the RO to reconsider him for a higher rating.  He attached VA 
medical records and several private physician statements, 
indicating that he was totally disabled because of 
neurofibromatosis type 1, persistent back pain, problems with 
sphincter control, and choking.  Although a rating decision 
was issued in September 1991, that decision only addressed 
and determined that no new and material evidence had been 
presented to reopen the veteran's previously denied claim for 
service connection for neurofibromatosis.  On September 12, 
1994, the veteran's representative submitted a VA Form 21-
4138 dated August 30, 1994 signed by the veteran requesting 
an increase of entitlement to a TDIU.

As no CUE has been alleged in the unappealed July 1989 rating 
decision, this decision is final and the effective date for a 
grant of a higher (20 percent) rating necessarily must be 
after the date of this decision.  See 38 C.F.R. §§ 3.105, 
3.400.

In light of the aforementioned law and regulations, the 
essential questions before the Board in this case are (1) 
when was the date the claim for an increased evaluation was 
filed; and (2) when was it factually ascertainable that a 20 
percent evaluation was warranted.

With regard to the first question, it is clear that 
subsequent to the July 1989 final decision of record, the 
veteran first expressed intent to seek an increase for his 
lumbosacral strain disability in a VA Form 21-4138, Statement 
in Support of Claim, received on May 7, 1991.  No other 
correspondence or evidence indicating an intent to claim 
entitlement to a compensable rating for this disorder was 
submitted by the veteran in the interim between the rating 
decision in July 1989 and May 7, 1991.

Following the July 1989 decision, it was not until May 7, 
1991, that the veteran filed a formal application for an 
increased rating for his lumbosacral strain disability.  By a 
January 1995 rating action, the Newark RO assigned a 20 
percent rating effective September 12, 1994, indicating that 
it was the date of his claim for an increased rating.  In 
February 1995, the veteran submitted an NOD with regard to 
the effective date assigned for the 20 percent rating, 
claiming that the effective date should go back to June 1991, 
when he alleges that the first requested an increased rating, 
noting that he was not scheduled for a VA examination until 
December 1994.

The Board has also reviewed the record to determine whether 
an informal claim was filed after July 1989 and before May 7, 
1991.  A review of the record reflects that there was no 
informal claim that could be construed as meeting the 
requirements of 38 C.F.R. §§ 3.155 and 3.157 filed following 
the July 1989 final decision until his May 1991 claim.  Even 
though some of the private and VA medical records indicate 
that the veteran was being treated for back pain, such 
treatment was noted to be related to his nonservice-connected 
congenital disorder of neurofibromatosis.  Moreover, since 
the most private records were not received until October and 
November 1994 and the few VA records (dated in 1984) did not 
indicate that the veteran wanted an increased rating, they 
could not be considered as informal claims under 38 C.F.R. § 
3.157 and therefore do not provide the basis for an effective 
date prior to September 12, 1994.  

A review of the evidence reveals an increase in 
symptomatology attributable to the veteran's service-
connected disability was factually ascertainable on December 
7, 1994, when a VA examination report revealed evidence of 
paraspinal muscle spasm, limited range of motion, and 
tenderness on palpation of the spine.  Prior to that time, 
there was no evidence of lumbosacral strain with muscle spasm 
on extreme forward bending.  Moreover, the objective evidence 
does not suggest the existence of severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion and/or or severe limitation of motion due to 
his service-connected lumbosacral strain to warrant a 40 
percent rating under either Diagnostic Code 5295 or 5292.  

The Board notes that the December 1994 VA examiner did not 
include lumbosacral strain as a diagnosis on the examination 
report.  He did give, however, diagnoses of: soft tissue 
injury, historical; neurofibromatosis per patient; and 
chronic pain syndrome.  The examiner acknowledged that a 
myelogram had been performed about eight months earlier and 
that neurofibromas were found all over the spine.
 
Accordingly, under the applicable regulations, the earliest 
date for which entitlement to an increased rating could 
normally be granted is the date of receipt of the veteran's 
formal claim, which is May 7, 1991, in the absence that it 
was factually ascertainable that an increase in disability 
had occurred within the previous year.  See 38 C.F.R. § 
3.400.  Therefore, given that the record shows that the 
veteran filed a formal claim on May 7, 1991, and that he was 
noted to have muscle spasms at a December 1994 VA 
examination, his claim for an earlier effective date must be 
denied.


ORDER

The appeal of that portion of an August 1995 rating decision, 
which determined that no new and material evidence had been 
received to reopen the veteran's previously denied claim for 
service connection for neurofibromatosis, is dismissed.
 
The appeal of an October 1998 rating decision, which granted 
service connection for tinnitus and assigned an initial 10 
percent disability rating, is dismissed.

An effective date prior to September 12, 1994 for a 20 
percent rating for lumbosacral strain is denied.



REMAND

The veteran contends that his service-connected low back 
disability is more severe than the current rating reflects, 
claiming that his impairment is so severe that it renders him 
unemployable warranting entitlement to a TDIU.  

The Board notes that the duty to assist includes obtaining 
non-VA and VA treatment records, other federal records, and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  Although it appears 
that most of the medical records used by the SSA were 
obtained, the 1988 SSA decision determining that the veteran 
was unemployable is not in the file.  On remand, VA should 
ask for a copy of that decision since there is no indication 
in the file what disabilities SSA determined rendered the 
veteran unemployable.  Similarly, since there are few non-VA 
treatment records after 1998 and the last VA treatment 
records are dated in November 2003, the veteran should be 
asked to identify all non-VA and VA health care providers 
that treated him for service-connected disabilities between 
December 1998 and the present and attempt to obtain missing 
records.  In compliance with the August 1999 remand, the 
veteran was afforded VA examinations in April 2002, although 
the joint examiner provided some range of motion measurements 
and indicated that the veteran reported pain with all motion 
of the back, the examiner did not provide range of motion for 
rotation of the thoracolumbar spine for rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5237 from September 25, 2003.  
Neither the joints nor the neurological examiner described 
the symptomatology associated solely with the veteran's 
service-connected lumbosacral strain with DDD to the 
exclusion of his neurofibromatosis and effect that his 
service-connected symptomatology alone has on his daily 
activities and his employability.  When it is not possible to 
separate the effects of a service-connected disorder from a 
nonservice-connected disorder, 38 C.F.R. § 3.102 dictates 
that all signs and symptoms be attributed to the service-
connected disorder.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (per curiam).  The Court has held that a remand by 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  On remand, 
the veteran should be scheduled for examinations to ascertain 
the nature and extent of his service-connected low back 
disability.  The Board reminds the veteran that the duty to 
assist is not a one-way street, and that he has a duty to 
cooperate, to include reporting for examination.  38 C.F.R. 
§§ 3.326, 3.327, 3.655; see also Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  

As noted above, the Board, in September 2004, the veteran's 
attorney submitted a timely NOD with regard to the March 2004 
rating action, denying a TDIU.  The RO has yet to discuss 
this issue in a separate SOC.  Where the Board finds an NOD 
has been submitted to a matter that has not been addressed in 
an SOC, the issue should be remanded to the RO for 
appropriate action.  Manlincon, 12 Vet. App. at 240-41; see 
also 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).  

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2003); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) 
(2004), provide for a total rating when there is a single 
disability or a combination of disabilities that results in a 
100 percent schedular evaluation.  Subjective criteria, set 
forth at 38 C.F.R. § 4.16(a) (2004), provide for a TDIU when, 
due to service-connected disability, a veteran is unable to 
secure or follow a substantially gainful occupation, and has 
a single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b) (2004).

A claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  The 
veteran currently is service connected for lumbosacral strain 
with DDD (rated at 20 percent) and tinnitus (rated at 10 
percent): for a combined disability rating of 30 percent.  
Thus, he does not meet the subjective criteria set forth at 
38 C.F.R. § 4.16(a).  Should the veteran's service-connected 
lumbar spine disability rating be increased and/or he be 
granted service connection for a disorder due to sexual 
trauma, such decisions would affect the subjective rating 
criteria for entitlement to a TDIU.  These issues are so 
closely tied, that a final decision on a TDIU cannot be 
rendered until decisions on the increased rating and service-
connection claims have been rendered, and thus they are 
"inextricably intertwined."  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  

Accordingly, further appellate consideration will be deferred 
and case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all non-VA and VA health care 
providers that treated him for service-
connected disabilities between December 
1998 and the present.  The RO should 
attempt to obtain records from each 
health care provider he identifies, if 
not already in the file, in particular 
any missing treatment records from 
Wilmington, Delaware VA Medical Center 
after November 2003.  If records are 
unavailable, please have the provider so 
indicate.

2.  The RO should also obtain and 
associate with the claims file copies of 
the veteran's claim and any written 
decision concerning his claim for 
disability benefits from the Social 
Security Administration (SSA) and copies 
of any medical records not already in the 
file used in support of his claim.  If 
records are unavailable, please have SSA 
so indicate.

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2004)), as well as VAOPGCPREC 7-2004.  
In particular, the RO must inform the 
claimant: (1) of what is needed to 
establish entitlement to a higher rating 
for lumbosacral strain with degenerative 
disc disease and that a total disability 
rating may be assigned on either a 
schedular or an extra-schedular basis, 
under the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-
connected disabilities, but who fail to 
meet the percentage standards set forth 
in 38 C.F.R. § 4.16(a); and (2) request 
or tell him to provide any evidence in 
his possession that pertains to his 
claims.  The claims file must include 
documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue on appeal.

4.  After items 1, 2 and 3 are completed, 
the RO should make arrangements for the 
veteran to be afforded orthopedic and 
neurologic examinations to determine the 
nature and extent of the veteran's 
service-connected lumbosacral strain with 
degenerative disc disease (DDD) to the 
exclusion of his nonservice-connected 
neurofibromatosis.  All indicated tests 
or studies deemed necessary should be 
done.  The claims file and treatment 
records must be made available to, and be 
reviewed by, the examiners in connection 
with the examinations, and they should so 
indicate in their reports.  The examiners 
should perform any tests or studies 
deemed necessary for an accurate 
assessment, including X-ray examination 
and complete range of motion studies 
(forward flexion, extension, left and 
right lateral flexion, and left and right 
lateral rotation) expressed in degrees.

If range of motion studies demonstrate 
any limitation of motion, the examiner(s) 
should discuss whether the limitation may 
be objectively confirmed by findings such 
as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  
The examiner(s) should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner(s) should specify any functional 
loss due to pain or weakness, if possible 
measured in degrees of limitation of 
motion, and document all objective 
evidence of those symptoms.  In addition, 
the examiner(s) should provide an opinion 
as to the degree of any functional loss 
likely to result from a flare-up of 
symptoms or on extended use.  The 
orthopedic examiner should describe the 
symptomatology attributable to the 
veteran's service-connected lumbosacral 
strain with DDD to the exclusion of his 
nonservice-connected neurofibromatosis 
and indicate the presence of arthritis.

With regard to the lumbar spine, the 
examiner(s) also should indicate whether 
there is unfavorable ankylosis; favorable 
ankylosis; stiffness, pain (whether or 
not it radiates), or aching in the area 
of the spine affected by residuals of 
injury or disease; muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reverse lordosis, or 
abnormal kyphosis; localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour.  The examiner(s) 
should identify the underlying pathologic 
process causing any low back pain.  
Unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral 
position (zero degrees) represents 
favorable ankylosis.  The examiner should 
indicate whether clinical findings due to 
a work-related accident in August 1981 
and his nonservice-connected 
neurofibromatosis can be separated from 
those due to his service-connected low 
back disability.

If the veteran is determined to have 
intervertebral disc syndrome due to his 
service-connected lumbosacral strain and 
DDD, the orthopedic/neurologic 
examiner(s) should discuss the total 
duration of any incapacitating episodes 
(number of days) in the past 12 months, 
as well as comment on any related chronic 
orthopedic or neurological 
manifestations.  An incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.  

The neurologic examiner should indicate 
whether there is any radiculopathy or 
neurological findings related to the 
veteran's lumbar spine disability, such 
as incomplete or complete paralysis, with 
or without muscular atrophy, due to the 
veteran's service-connected lumbosacral 
strain with DDD to the exclusion of his 
nonservice-connected neurofibromatosis.

Finally, the examiners should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected low back 
disability and render an opinion as to 
the overall effect of his service 
connected tinnitus and lumbosacral strain 
with DDD together, or alone, without 
consideration of his nonservice-connected 
neurofibromatosis or any other 
nonservice-connected disabilities or his 
age on the veteran's ability to obtain 
and retain employment.  The examiners 
should clearly outline the rationale for 
any opinion expressed.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

5.  Following completion of the above, 
the RO should readjudicate the veteran's 
increased rating claim, including review 
of any additional evidence obtained on 
remand.  In particular, a review of the 
rating for the veteran's service-
connected low back disability should 
include consideration of applicable 
diagnostic codes under 38 C.F.R. §§ 4.71a 
and 4.124a (2004) and former 38 C.F.R. 
§ 4.71a (2002, 2003); and the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (2004).  If 
any determination remains unfavorable to 
the appellant, he and his attorney should 
be provided with a supplemental statement 
of the case, which discusses and fully 
sets forth the controlling law and 
regulations pertinent to the appeal, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

6.  Following completion of the above and 
appropriate action is taken with regard 
to the December 2004 claim for service 
connection for sexual trauma, the RO 
should issue the veteran a statement of 
the case as to the issue of entitlement 
to a total rating based on individual 
unemployability (TDIU) due to service-
connected disability(ies).  The veteran 
should be apprised of his right to submit 
a substantive appeal and to have his 
claim reviewed by the Board.  The RO 
should allow the veteran and his 
attorney, the requisite period of time 
for a response.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


